Citation Nr: 0301799	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for residuals of a back injury.  In June 2002, the Board 
reopened and developed the veteran's claim.  67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).


FINDING OF FACT

Any low back problems in service were acute and transitory; 
and any current lumbosacral spine disability is not related 
to a disease or injury in service.  Arthritis was not 
manifest within 1 year of separation from service.


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by service.  Arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1965 to 
October 1967. 

The veteran's service medical records reveal that when he was 
examined for enlistment purposes in August 1965, his spine 
was within normal limits.  He did not report a history of 
bone, joint, or other deformities.

In August 1967, the veteran presented for treatment with 
complaints of back pain of 3 days duration.  He said he had 
no history of trauma.  He said he worked in maintenance and 
did not do any lifting.  He said he had back problems before 
his Navy service; and he elaborated that he had sprained 
muscles and had gotten heat lamp treatment.  His current 
complaints included bilateral paravertebral lumbar pain with 
no spasm.  It was noted that his flexion was somewhat limited 
due to pain. 

In September 1967, the veteran was examined for separation 
purposes and his spine was noted as normal. 

In August 1987, the RO received the veteran's claim of 
service connection for residuals of a back injury.  He 
reported he had injured his back and had been treated in sick 
bay in 1966 or 1967.

In September 1987, the RO requested that the veteran furnish 
the names and addresses of any providers who treated him for 
back problems.  He did not respond to this request.

In a February 1993 statement O.L., M.D., indicated that the 
veteran had reported that his spine condition had worsened in 
the last several months.  Following an examination, the 
diagnosis was a chronic lumbosacral sprain.  

A September 1998 report of J.L.B., M.D., shows that the 
veteran related he had a 20 year history of recurring low 
back pain subsequent to an injury sustained in the Navy in 
1967.  It was noted that the veteran had been employed as a 
long distance truck driver, requiring sitting and loading, 
for many years.  The veteran was reported as saying that his 
occupation had contributed to his discomfort.  Following an 
examination, the impression was rule out bulging disc, L5-S1.  
Another September 1998 report (from Dr. J.L.B.) shows that 
MRI studies were noted as revealing a mild bulging disc, 
broad based, at L4-L5.  It was opined that it could not be 
determined whether such represented a normal degenerative 
process or a traumatic lesion.  

In a January 1999 statement, J.L.B., M.D., indicated that he 
had examined the veteran in September 1998, and subsequent X-
rays showed osteoarthritis at L3-L4 and MRI studies revealed 
degenerative disc disease at L4-L5.  It was noted that the 
veteran's history indicated that his spinal changes were of a 
longstanding nature which the veteran dated to an injury 
which occurred in 1967, while he was in the Navy.  Dr. J.L.B. 
indicated that current X-rays could not be used to pinpoint 
the date of the veteran's injury.

In February 1999, the RO received two patient medication 
instruction sheets which show that the veteran had been 
prescribed Clinoril and Skelaxin. 

An October 2002 MRI report reflects multilevel internal disc 
derangement consistent with spondylosis; a L4-L5 posterior 
annular tear with high intensity zone disc bulging with 
minimal central spinal canal stenosis; L5-S1 internal disc 
derangement with a left central disc herniation/protrusion 
affecting the left S1 nerve root; and paradiscal bone marrow 
edema consistent with intervertebral osteochondrosis. 

In November 2002, the veteran underwent a VA compensation 
examination.  It was noted that the claims file was reviewed 
prior to the examination.  The veteran's medical history was 
described in detail, including his August 1967 treatment for 
back complaints during service.  Following an examination, 
the veteran was diagnosed as having degenerative disc disease 
with herniation of the L5/S1 intervertebral discs, manifested 
by lower back pain with sciatica, positive left straight leg 
raising, loss of Achilles reflex, atrophy of the left calf, 
limitation of spine motion, and characteristic findings on 
MRI.  It was opined that the first documentation of 
degenerative disc disease was in February 1993 when the 
veteran was found to have a bulging disc at L4/5.  It was 
noted that the veteran was employed for many years as a truck 
driver, an occupation which is known to predispose an 
individual to disc degeneration.  It was noted that he 
injured his back in a motor vehicle accident in September 
1999 and had subsequently been shown to have a herniated disc 
at L5/S1.  It was opined that it was less likely than not 
that the brief episode of back pain that the veteran 
sustained in August 1967 (during service) was related in any 
way to his current degenerative disc disease with disc 
herniation. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA) 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the November 1998 RO 
decision.  The discussion in the RO's November 1998 decision, 
the June 2002 Board decision (which reopened the veteran's 
claim), and in numerous letters over the years informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

In addition, the November 1998 RO decision, the SOC (issued 
in January 1999), the supplemental statement of the case 
(SSOC) (issued in April 2002), and the June 2002 Board 
decision provided notice to the veteran of what the evidence 
of record revealed.  The veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It is also noted that the June 2002 Board 
decision specifically referenced the VCAA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  Further, the veteran has not 
identified any other outstanding records.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within 1 year of separation form service.

In the instant case, it is noted that the veteran's back was 
normal on enlistment examination, in August 1965. Therefore, 
the veteran is entitled to a presumption of soundness (and 
such is not rebutted).  In August 1967, the veteran presented 
on one isolated occasion for low back treatment, reporting a 
three day history of back pain.  He also reported having back 
problems prior to service, and elaborated he had sprained 
muscles and received heat lamp treatment.  Limited flexion 
was objectively noted.  Following this initial presentation, 
there are no further back complaints, treatment, or a 
diagnosis during service.  It is noted that his spine was 
normal on separation examination in September 1967.

The record is silent for any back problems from the veteran's 
release from service (in 1967) to the early mid 1990s.  In 
February 1993, the veteran was first noted as having a 
chronic lumbosacral strain.  Further, there is more recent 
evidence of a low back disability (diagnosed as degenerative 
disc disease with herniation of the L5/S1 intervertebral 
disc, manifested by low back pain with sciatica, among other 
things); and the most probative evidence does not establish a 
relationship between any current low back disability and 
service.
 
In this regard it is noted that the veteran underwent a 
comprehensive VA examination in November 2002.  Notably, the 
examiner indicated that he had reviewed the veteran's medical 
records.  Following an examination of the veteran and a 
review of the claims folder, it was concluded that it was 
less likely than not that the veteran's current back 
disability was related to his inservice back complaints in 
1967.  It was noted that the veteran was employed for many 
years as a truck driver, which was an occupation which was 
known to predispose an individual to disc degeneration. 

Other medical evidence on file, including a September 1998 
report from J.L.B., M.D., reflects that the veteran reported 
having a 20 year history of recurring back pain.  Following 
an examination, it was concluded that it could not be 
determined whether the veteran's degenerative process was 
normal or traumatic in nature.  In a January 1999 statement, 
Dr. J.L.B. indicated that the veteran's history reflected 
that his spinal changes were of a long-standing nature, which 
the veteran dated to an injury which occurred in 1967.  

In sum, the Board finds that the most probative evidence on 
file is the November 2002 VA examination report which is to 
the effect that the veteran's current low back disability is 
not related to service.  Again, this opinion was based on a 
review of the claims folder and an examination of the 
veteran.  The statements from Dr. J.L.B. are not as probative 
as they are less definitive in nature, and appear to be 
largely based on the veteran's self-reported history which is 
not supported by the objective record.  Further, there is no 
evidence showing that Dr. J.L.B. reviewed the record prior to 
arriving at his opinions.

The Board, in reaching the conclusions above, has considered 
the veteran's written statements.  However, while a laymen 
can attest to the visible symptoms or manifestations of a 
disease or disability, his belief as to its etiology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  To 
the extent that he has advanced competent statements, the 
more probative evidence consists of the medical evidence 
prepared by skilled, unbiased professionals.  At this time, 
there is no competent evidence of chronic pathology during 
service, the spine was normal at separation and there is no 
competent evidence of a chronic disability in proximity to 
separation from service.  The most probative evidence 
establishes a remote post service onset of arthritis and disc 
pathology unrelated to service.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.


ORDER

Service connection for residuals of a back injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

